Name: Commission Regulation (EEC) No 745/89 of 22 March 1989 derogating for the first quarter of 1989 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3. 89 Official Journal of the European Communities No L 80/41 COMMISSION REGULATION (EEC) No 745/89 of 22 March 1989 derogating (or the first quarter of 1989 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector arrangements referred to in Articles 9 to 11 of the said Regulation : (a) applications may only be lodged from 1 until 10 April 1989 ; (b) the information provided for in Article 15 (4) (a) and (b) of the said Regulation shall be provided on 14 April 1989 ; (c) the licences provided for in Article 15 (5) (a) of the said Regulations shall be issued on 28 April 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), Whereas certain special arrangements for products in the beef and veal sector, referred to in Articles 9 to 11 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3182/88 (4), have only been decided in March 1989 for 1989 ; whereas consequently it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging applications and for the granting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 Commission Regulation (EEC) No 4143/88 (*) is hereby replaced. HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1989, notwithstanding Article 15 of Regulation (EEC) No 2377/80 and in respect of the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 241 , 13. 9. 1980, p. 5. O OJ No L 283, 18, 10. 1988, p. 13 . O OJ No L 362, 30. 12. 1988, p. 29.